429 So. 2d 795 (1983)
Joseph B. McDONALD, Jr., Appellant,
v.
Debra Ann McDONALD, Appellee.
No. 82-439.
District Court of Appeal of Florida, Fourth District.
April 13, 1983.
Rehearing Denied April 29, 1983.
*796 Jack D. Warner of Colodny, Fass & Talenfeld, P.A., North Miami, for appellant.
Jon H. Gutmacher, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
The lower Court entered a Final Judgment of Dissolution of Marriage which terminated the two and a half year marriage of the parties. The proceedings in the lower court were strongly contested and involved issues of disposition of the marital domicile, a special equity claim, alimony disputes, attorney's fee, etc. The husband brings several points on appeal.
We feel that the Final Judgment should be affirmed in all respects except for the award of rehabilitative alimony.
The marriage of the parties was of relatively short duration, and the wife was employed before and during the marriage. Nothing in the record suggests that the earning capacity of the wife was diminished or suffered in any way during the marriage, or that her employment skills had atrophied. On the contrary, the wife's income had increased, and therefore, an award of rehabilitative alimony of $50.00 per week for a period of two and a half years constitutes an abuse of discretion. See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla., 1980), Murray v. Murray, 374 So. 2d 622 (Fla., 4th DCA, 1979), Atkins v. Atkins, 380 So. 2d 522 (Fla., 4th DCA, 1980), and Reback v. Reback, 296 So. 2d 541 (Fla., 3rd DCA, 1974).
This case is remanded to the lower Court with instructions to amend the Final Judgment of Dissolution of Marriage to delete the award of rehabilitative alimony and further, to provide that the husband be given a credit for sums paid as rehabilitative alimony against the proceeds of the funds to be derived from the partition of the marital domicile. In all other respects, the Final Judgment is affirmed.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
HURLEY and DELL, JJ., and PURDY, H. MARK, Associate Judge, concur.